 



Exhibit 10.13
Summary of Certain Compensation for
Directors of Park National Corporation
     Annual Retainer and Meeting Fees
     Each director of Park National Corporation (“Park”) who is not an employee
of Park or one of Park’s subsidiaries (a “non-employee director”) receives, on
the date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of 120 common shares
awarded under the Park National Corporation Stock Plan for Non-Employee
Directors of Park National Corporation and Subsidiaries (the “Directors’ Stock
Plan”).
     Each non-employee director receives $1,000 for each meeting of the Park
Board of Directors attended and $400 for each meeting of a committee of the Park
Board of Directors attended. If the date of a meeting of the full Board of
Directors is changed from that provided for by resolution of the Board and a
non-employee director is not able to attend the rescheduled meeting, he or she
receives the meeting fee as though he or she attended the meeting.
     In addition, each member of the Executive Committee of the Park Board of
Directors receives a $2,500 annual cash retainer and each member of the Audit
Committee of the Park Board of Directors (other than the Chair) receives a
$2,000 annual cash retainer. The Chair of the Audit Committee receives a $5,000
annual cash retainer.
     Each non-employee director of Park also serves on the board of directors of
one of Park’s subsidiary banks and receives, on the date of the regular meeting
of the Park Board of Directors held during the fourth fiscal quarter, an annual
retainer in the form of 60 common shares of Park awarded under the Directors’
Stock Plan and, in some cases, a specified amount of cash for such service as
well as fees for attendance at meetings of the board of directors of the
appropriate Park subsidiary bank (and committees of that board).
     C. Daniel DeLawder, William T. McConnell, William A. Phillips and David L.
Trautman receive no compensation for serving as members of the Board of
Directors of Park or of any subsidiary of Park.
     Other Compensation
     William T. McConnell is employed by The Park National Bank, a subsidiary of
Park, in a non-executive officer capacity. In such capacity, he received the
amount of $33,000 during the fiscal year ended December 31, 2007 (the “2007
fiscal year). William A. Phillips is employed by Century National Bank, a
subsidiary of Park, in a non-executive officer capacity. In such capacity, he
received the amount of $33,000 during the 2007 fiscal year.

